EMPLOYMENT AGREEMENT

 

This Employment Agreement is effective as of January 3, 2005 by and between
I.E.T., Inc., a Nevada corporation and wholly owned subsidiary of Integrated
Environmental Technologies, Ltd., a Delaware corporation ("Employer") and Marion
C. Sofield ("Executive").

 

Recitals

 

 

WHEREAS, Employer is a multi-technologies environmental production company, and
is desirous of acquiring the special skills and abilities and background in and
knowledge of Executive as it relates to Employer's business and the industry.

 

WHEREAS, Employer seeks assurance of the association and services of Executive
in order to retain his experience, skills, abilities, background, and knowledge,
and is therefore willing to engage his services on the terms and conditions set
forth below.

 

WHEREAS, Executive desires to commence working with Employer and is willing to
do so on those terms and conditions.

 

NOW THEREFORE, in consideration of the above recitals and the mutual promises
and conditions in this Agreement, and other good and valuable considerations,
the receipt and sufficiency of which is hereby acknowledged, the parties agree
as follows:

 

1. EMPLOYMENT.

Employer shall employ Executive as Executive Vice President of Operations.



 

2. EXECUTIVE'S DUTIES.

 

2.1.

Duties at Employer: Executive shall represent the Employer as the Executive Vice
President - Operations of Employer. Executive shall possess the power and
authority to hire and fire all employees of Employer, unless otherwise directed
by the President to the contrary. Executive shall assist in managing and
conducting the business of Employer by implementing operating procedures and of
Employer. Executive's duties shall include, but not be limited to the following:



 

2.1.1

Managing the use and control of finances;



 

2.1.2

Human resource duties to include, appointing and dismissing employees of
Employer;



 

2.1.3

Advising Employer on long-term strategies and policies by defining and
implementing short, medium, and long-term objectives;



 

2.1.4

Communicating the intentions and results of management to Employer's Board on a
regular basis, as directed by the President.



 

--------------------------------------------------------------------------------

 

2.1.5

Developing projections and submitting a budget and any amendments thereto;



 

2.1.7

Implementing long-term policies and strategies developed by Employer as they
relate to operations;



 

3. DEVOTION OF TIME.

During the period of his employment hereunder, Executive shall devote all of her
business time, interest attention, and effort to the faithful performance of her
duties hereunder. However, Executive may serve, on the boards of directors of,
and hold any other offices or positions in, companies or organizations which, in
the judgment of Employer's Board of Directors (the "Board" as expressed in a
written Board Resolution), will not present any conflict of interest with
Employer or adversely affect the performance of Executive's duties pursuant to
this Agreement.



 

4.

NON COMPETITION DURING TERM OF EMPLOYMENT. During the employment term, Executive
shall not, directly or indirectly, whether as a partner, employee, creditor,
shareholder, or otherwise, promote, participate, or engage in any activity or
other business directly competitive with Employer's business, except with
express permission of the Board. In addition, Executive, while employed, shall
not take any action without Employer's prior written consent to establish, form,
or become employed by a competing business on termination of employment by
Employer, Executive's failure to comply with the provisions of the preceding
sentence shall give Employer the right (in addition to all other remedies
Employer may have) to terminate any benefits or compensation to which Executive
may be otherwise entitled following termination of this Agreement.



 

5. VARIATION OF DUTIES.

During the term hereof, Executive shall not vary the terms of her employment
with Employer, without the specific written authorization from the President or
the Board of Directors.



 

6

. TERM OF AGREEMENT. Subject to earlier termination as provided in this
Agreement, Executive shall be employed for a five-year term, which began on
March 1, 2004, and shall end on December 31, 2009.



 

6.1 TERM EXTENSION. At any time prior to the expiration of the Term, as stated
in section 6, Employer and Executive may, by mutual written agreement, extend
Executive's employment under the terms of this Agreement for such additional
periods as they may agree.

 

7. LOCATION OF EMPLOYMENT.

Unless the parties agree otherwise in writing, during the employment term
Executive shall perform the services she is required to perform under this
Agreement at Employer's offices to be located in Little River, South Carolina.



 

--------------------------------------------------------------------------------

 

8. COMPENSATION.

For all services rendered by Executive in any capacity during the term of this
Agreement, Employer shall pay Executive annual compensation of $60,000, in
equal, monthly installments payable on the 1st day of each month, or in such
other manner as is the general practice of Employer. Executive's annual salary
shall be reviewed each year by Employer's board of directors, or compensation
committee, when and if established, and adjusted based upon Executive's work
performance, economic conditions and other factors deemed relevant by the board
of directors or compensation committee.



 

9. BENEFITS.

During the employment term, Executive shall be entitled to receive all other
benefits of employment generally available to Employer's other executive and
managerial employees when and as she becomes eligible for them, including group
health and life insurance benefits and an annual vacation.



 

9.1

Vacation. Executive shall be entitled to a paid annual vacation of two (2) weeks
during the first year of employment, and three (3) weeks during any subsequent
years; provided however, that vacation time may not be accumulated and must be
taken by the end of the year in which it has accrued.



 

9.2

Personal Leave. Executive shall be entitled, without any adjustment in his
compensation, to five (5) days personal leave in each fiscal year of employment
hereunder. Personal leave may not be carried over from one fiscal year to the
next.



 

9.3

Medical and Disability Coverage. Executive shall have the right to all medical
coverage and long term disability coverage on the same terms and conditions as
provided to other employees of Employer holding management positions. It is
agreed and understood that Employer shall obtain reasonable medical, dental, and
liability insurance for the benefit of Executive and other members of management
as soon hereafter as is practical, and it shall use its best efforts to maintain
such policies at all time during the employment term. In the event that any such
policy is not maintained by Employer, Employer shall pay Executive an additional
$500.00 per month to enable Executive to secure one or more of such policies on
his own.



 

9.4

Plans. Executive shall be entitled to participate in any and all plans,
arrangements, or distributions by Employer pertaining to or in connection with
any pension, bonus, profit sharing, stock options, and/or similar benefits for
its employees and/or executives, as determined by the Board of Directors of
committees thereof pursuant to the governing instruments which establish and/or
determine eligibility and other rights of the participants and beneficiaries
under such plans or other benefit programs.



 

9.5 Automobile. For the term of this agreement and any extensions thereof,
Employer shall provide Executive with an automobile. Such automobile shall be
chosen and, if need be, financed by Executive with monthly payments not to
exceed $850 per month.

 

10. EXPENSE REIMBURSEMENT.

During the employment term, Employer shall reimburse Executive for reasonable
out-of-pocket expenses incurred in connection with Employer's business,
including travel expenses, food, and lodging when away from home, subject to
such policies as Employer may from time to time reasonably establish for its
employees.



 

--------------------------------------------------------------------------------

 

11. INTELLECTUAL PROPERTY.

All processes, inventions, patents, copyrights, trademarks, and other intangible
rights that may be conceived or developed by Executive, either alone or with
others, during the term of Executive's employment, whether or not conceived or
developed during Executive's working hours, and with respect to which the
equipment, supplies, facilities, or trade secret information of Employer was
used, or that relate at the time of conception or reduction to practice of the
invention to the business of the Employer or to Employer's actual or
demonstrably anticipated research and development, or that result from any work
performed by Executive for Employer, shall be the sole property of Employer.
Executive shall disclose to Employer all inventions conceived during the term of
employment, whether or not the property of Employer under the terms of the
preceding sentence, provided that such disclosure shall be received by Employer
in confidence. Executive shall execute all documents, including patent
applications and assignments, required by Employer to establish Employer's
rights under this Section.



 

12. INDEMNIFICATION OF EXECUTIVE.

Employer shall, to the maximum extent permitted by law, indemnify and hold
Executive harmless against expenses, including reasonable attorney's fees
judgments, fines, settlement, and other amounts actually and reasonably incurred
in connection with any proceeding arising by reason of Executive's employment by
Employer. Employer shall advance to Executive any expense incurred in defending
such proceeding to the maximum extent permitted by law.



 

13.

TERMINATION BY EMPLOYER. Employer may terminate this Agreement at any time, if
termination is "For Cause", as hereinafter defined. "For Cause" shall mean
Employer's termination of Executive due to an adjudication of Executive's fraud,
theft, dishonesty to Employer regarding Executive's duties or material breach of
this Agreement, if Executive fails to cure such breach within ten (10) days
after written notice is given by the Board of Directors to Executive and
Executive fails with ten (10) days of such notification to commence such cure
and thereafter diligently prosecute such cure to completion.





14. TERMINATION BY EXECUTIVE.

Executive may terminate this Agreement by giving Employer thirty (30) days prior
written notice of resignation.



 

15

. DEATH OF EXECUTIVE. If Executive dies during the initial term or during any
renewal term of this Agreement, this Agreement shall be terminated on the last
day of the calendar month of his death. Employer shall then pay to Executive's
estate any salary accrued but unpaid as of the last day of the calendar month in
which Executive dies. Employer shall have no further financial obligations to
Executive or his estate hereunder. Any and all unexercised Stock Option shall
survive Executive's death and shall be exercisable by Executive's estate or its
beneficiaries to whom such Stock Options may be distributed in accordance with
the original terms and conditions of any such Stock Options.





16.

AGREEMENT ON BUSINESS COMBINATION OR DISSOLUTION. This Agreement shall not be
terminated by Employer's voluntary or involuntary dissolution or by any merger
in which Employer is not the surviving or resulting corporation, or on any
transfer of all or substantially all of Employer's assets. In the event any such
merger or transfer of assets, the provisions of this Agreement shall be binding
on and inure to the benefit of the surviving business entity or the business
entity to which such assets shall be transferred.



 

--------------------------------------------------------------------------------

 

17.

TRADE SECRETS AND CONFIDENTIAL INFORMATION:



 

17.1

Nondisclosure. Without the prior written consent of Employer, Executive shall
not, at any time, either during or after the term of this Agreement, directly or
indirectly, divulge or disclose to any person, firm, association, or
corporation, or use for Executive's own benefit, gain, or otherwise, any
customer lists, plans, products, data, results of tests and data, or any other
trade secrets or confidential materials or like information (collectively
referred to as the "Confidential Information") of Employer and/or its
Affiliates, as hereinafter defined, it being the intent of Employer, with which
intent Executive hereby agrees, to restrict Executive from disseminating or
using any like information that is unpublished or not readily available to the
general public.



 

17.1.1

Definition of Affiliate. For purposes of this Agreement, the term "Affiliate"
shall mean any entity, individual, firm, or corporation, directly or indirectly,
through one or more intermediaries, controlling, controlled by, or under common
control with Employer.



 

17.2

Return of Property. Upon the termination of this Agreement, Executive shall
deliver to Employer all lists, books, records, data, and other information
(including all copies thereof in whatever form or media) of every kind relating
to or connected with Employer or its Affiliates and their activities, business
and customers.



 

17.3

Notice of Compelled Disclosure. If, at any time, Executive becomes legally
compelled (by deposition, interrogatory, request for documents, subpoena, civil
investigative demand, or similar process or otherwise) to disclose any of the
Confidential Information, Executive shall provide Employer with prompt, prior
written notice of such requirement so that Employer may seek a protective order
or other appropriate remedy and/or waive compliance with the terms of this
Agreement. In the event that such protective order or other remedy is not
obtained, that Employer waives compliance with the provisions hereof, Executive
agrees to furnish only that portion of the Confidential Information which
Executive is advised by written opinion of counsel is legally required and
exercise Executive's best efforts to obtain assurance that confidential
treatment will be accorded such Confidential Information. In any event,
Executive shall not oppose action by Employer to obtain an appropriate
protective order or other reliable assurance that confidential treatment will be
accorded the Confidential Information.



 

--------------------------------------------------------------------------------

 

17.4

Assurance of Compliance. Executive agrees to represent to Employer, in writing,
at any time that Employer so request, that Executive has complied with the
provisions of this section, or any other section of this Agreement.



 

18. NON-COMPETITION.

For a period of three (3) months after the termination of this Agreement,
Executive expressly covenants and agrees that Executive will not and will not
attempt to, without the prior written consent of the President or Board of
Directors, directly or indirectly, (except as to those entities set forth in
Paragraph 4, above):



 

18.1

Own, manage, operate, finance, join, control, or participate in the ownership,
management, operation, financing, or control of, or be associated as an officer,
director, employee, agent, partner, principal, representative, consultant, or
otherwise with, or use or permit his name to be used in connection with, any
line of business or enterprise that competes with Employer or its Affiliates (as
defined herein) in any business of Employer or its Affiliates, existing or
proposed, wherever located, provided that Executive shall not be prohibited from
owning, directly or indirectly, less than one percent (1%) of the outstanding
shares of any Corporation, the shares of which are traded on a National
Securities Exchange or in the over-the-counter markets;



 

18.2

Interfere with or disrupt or attempt to interfere with or disrupt or take any
action that could be reasonably expected to interfere with or disrupt any past
or present or prospective relationship, contractual or otherwise, between
Employer and/or any of its Affiliates, and any customer, insurance company,
supplier, sales representative, or agent or employee of Employer or any such
affiliate of Employer.





18.3

Directly or indirectly solicit for employment or attempt to employ or assist any
other entity in employing or soliciting or attempting to employ or solicit for
employment, either on a full-time, part-time, or consulting basis, any employee,
agent, representative, or executive (whether salaried or otherwise, union or
non-union) who within three (3) years of the time that Executive ceased to
perform services hereunder has been employed by Employer or its Affiliates.



 

19. VIOLATION OF COVENANTS:

 

19.1

Injunctive Relief. Executive acknowledges and agrees that the services to be
rendered by Executive hereunder are of a special unique, and personal character
that gives them peculiar value; that the provisions of this section are, in view
of the nature of the business of Employer, reasonable and necessary to protect
the legitimate business interests of Employer; that violation of any of the
covenants or Agreements hereof would cause irreparable injury to Employer, that
the remedy at law for any violation or threatened violation thereof would be
inadequate; and that, therefore, Employer shall be entitled to temporary and
permanent injunctive or other equitable relief as it may deem appropriate
without the necessity of proving actual damages and to an equitable accounting
of all earnings, profits, and other benefits arising, from any such violation,
or attempted violation, which rights shall be cumulative and in addition to all
other rights or remedies available to Employer.



 

--------------------------------------------------------------------------------

 

19.2

Executive and Employer recognize that the laws and public policies of the
various states of the United States may differ as to the validity and
enforceability of certain of the provisions contained in this section. It is the
intention of Executive and Employer that the provisions of this section shall be
enforced to the fullest extent permissible under the laws and public policies of
each jurisdiction in which such enforcement is sought, but that the invalidation
(or modification to conform with such laws or public policies) of any provision
hereof shall not render unenforceable or impair the remainder of this section.
Accordingly, if any provision of this section shall be determined to be invalid
or unenforceable, either in whole or in part this section shall be deemed to
delete or modify, as necessary, the offending provision and to alter the balance
of this section in order to render it valid and enforceable to the fullest
extent permissible as provided herein.



 

20

. LIQUIDATED DAMAGES, EMPLOYER'S BREACH. In the event of any material breach of
this Agreement on the part of Employer, Executive at his sole option, may
terminate his employment under this Agreement and, at his sole option, shall be
entitled to receive as liquidated damages the amounts set forth in the following
subsection. The liquidated damages so received by Executive shall not be limited
or reduced by amounts that Executive might otherwise earn or be able to earn
during the period between termination of his employment under this Agreement and
payment of those liquidated damages. The provisions of this Section 20 shall be
in addition to any and all rights Executive may have in equity or at law to
require Employer to comply with or to prevent the breach of this Agreement.



 

20.1

The present value on the payment date (as defined in this section) of the full
amount of his basic salary as provided for in this Agreement for five (5) years
following the payment due, discounted to the payment date at a rate for
quarterly periods based on prime interest rate published by the Wall Street
Journal on the payment date. The amount payable to Executive under this
subsection shall be due and payable in full on the date of notification of
Employer by Executive of the exercise of his option to terminate his employment
under this Agreement (the "payment date").



 

21.

MISCELLANEOUS:



 

21.1 Authority to Execute.

The parties herein represent that they have the authority to execute this
Agreement.



 

21.2 Severability.

If any term, provision, covenant, or condition of this Agreement is held by a
court of competent jurisdiction to be invalid, void, or unenforceable, the rest
of this Agreement shall remain in full force and effect.



 

21.3 Successors.

This Agreement shall be binding on and inure to the benefit of the respective
successors, assigns, and personal representatives of the parties, except to the
extent of any contrary provision in this Agreement.



 

--------------------------------------------------------------------------------

 

21.4 Assignment.

This Agreement may not be assigned by either party without the written consent
of the other party.



 

21.5 Singular, Plural and Gender Interpretation.

Whenever used herein, the singular number shall include the plural, and the
plural number shall include the singular. Also, as used herein, the masculine,
feminine or neuter gender shall each include the others whenever the context so
indicates.



 

21.6 Captions

. The subject headings of the paragraphs of this Agreement are included for
purposes of convenience only, and shall not effect the construction or
interpretation of any of its provisions.



 

21.7 Entire Agreement.

This Agreement contains the entire agreement of the parties relating to the
rights granted and the obligations assumed in this instrument and supersedes any
oral or prior written agreements between the parties. Any oral representations
or modifications concerning this instrument shall be of no force or effect
unless contained in a subsequent written modification signed by the party to be
charged.



 

21.8 Arbitration.

Any controversy or claim arising out of, or relating to, this Agreement, or the
making, performance, or interpretation thereof, shall be submitted to a panel of
three (3) arbitrators. The arbitration shall comply with and be governed by the
provisions of the American Arbitration Association. The panel of arbitrators
shall be composed of two (2) members chosen by Executive and Employer
respectively and one (1) member chosen by the arbitrators previously selected.
The findings of such arbitrators shall be conclusive and binding on the parties
hereto. The cost of arbitration shall be borne by the losing party or in such
proportions as the arbitrator shall conclusively decide.



 

21.9 No Waiver

. No failure by either Executive or Employer to insist upon the strict
performance by the other of any covenant, agreement, term or condition of this
Agreement or to exercise the right or remedy consequent upon a breach thereof
shall constitute a waiver of any such breach or of any such covenant, agreement,
term or condition. No waiver of any breach shall affect or alter this Agreement,
but each and every covenant, condition, agreement and term of this Agreement
shall continue in full force and effect with respect to any other then existing
or subsequent breach.



 

21.10 Time of the Essence.

Time is of the essence of this Agreement, and each provision hereof.



 

21.11 Counterparts.

The parties may execute this Agreement in two (2) or more counterparts, which
shall, in the aggregate, be signed by both parties, and each counterpart shall
be deemed an original instrument as to each party who has signed by it.



 

--------------------------------------------------------------------------------

 

21.12 Attorney's Fees and Costs.

In the event that suit be brought hereon, or an attorney be employed or expenses
be incurred to compel performance the parties agree that the prevailing party
therein be entitled to reasonable attorney's fees.



 

21.13 Governing Law

. The formation, construction, and performance of this Agreement shall be
construed in accordance with the laws of Nevada or South Carolina, whichever
prevails in employment contract law.



 

21.14 Notice

. Any notice, request, demand or other communication required or permitted
hereunder or required by law shall be in writing and shall be effective upon
delivery of the same in person to the intended addressee, or upon deposit of the
same with an overnight courier service (such as Federal Express) for delivery to
the intended addressee at its address shown herein, or upon deposit of the same
in the United States mail, postage prepaid, certified or registered mail, return
receipt requested, sent to the intended addressee at its address shown herein.
The address of any party to this Agreement may be changed by written notice of
such other address given in accordance herewith and actually received by the
other parties at least ten (10) days in advance of the date upon which such
change of address shall be effective.



 

 

IN WITNESS WHEREOF

, the parties have entered into this Agreement on the date first above written.



 

 

EXECUTIVE:

 

 

 

DATE:  January 3, 2005      By:/s/ Marion Sofield                    

                                                Marion C. Sofield

 

 

 

EMPLOYER:

I.E.T., Inc.

 

 

 

DATE:  January 3, 2005      By:/s/ William Prince                      

                                               William E. Prince, President and
CEO